     Case 1:17-cv-00199-GBD-SDA Document 180 Filed 11/25/20 Page 1 of 1




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
                                                                            11/25/2020
B. Braxton/Obed-Edom,

                                 Plaintiff,
                                                              1:17-cv-00199 (GBD) (SDA)
                   -against-
                                                             ORDER
The City of New York et al.,

                                Defendants.


STEWART D. AARON, United States Magistrate Judge:

       In accordance with the Court’s October 23, 2020 Memo Endorsement (ECF No. 176), the

City was to file a letter on November 23, 2020 advising the Court as to the status of this action.

The City shall file such letter no later than December 4, 2020.

       The Clerk of Court is directed to mail a copy of this Order to the pro se Plaintiff.

SO ORDERED.

DATED:         New York, New York
               November 25, 2020

                                                      ______________________________
                                                      STEWART D. AARON
                                                      United States Magistrate Judge
